Citation Nr: 0417207	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-13 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low 
back disability.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle fracture.

3.  Entitlement to a compensable rating for gastritis.

4.  Entitlement to a compensable rating for dermatitis.

5.  Entitlement to a compensable rating for sinusitis and 
rhinorrhea.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1980 to September 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was previously remanded 
for additional development in November 2000 and August 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A review of 
the record shows the veteran was notified of the VCAA as it 
applies to his present appeal by correspondence dated in 
January 2003.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).  In this 
case, the veteran has perfected appeals asserting that his 
service-connected disabilities have increased in severity.  
The veteran attended general medical and orthopedic 
examinations in September 1998; however, the provided reports 
are insufficient for VA ratings purposes.  As the issues on 
appeal have not been adequately addressed by the available 
evidence, the Board finds additional development is required 
prior to appellate review.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must be prepared to meet his 
obligations by cooperating with VA's efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting his claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  The Court has held that 
the burden was upon VA to demonstrate that notice was sent to 
the claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 
566 (1991).  

The evidence of record shows the veteran failed to report for 
scheduled examinations in July 2002, December 2003, and 
January 2004, but does not indicate the veteran has been 
properly informed of the consequences of such action.  The 
Board also notes that mail sent to the veteran's address of 
record in December 2003 was returned as undeliverable.  
Therefore, the Board finds the RO should attempt to verify 
the address of record and the veteran should be afforded 
another opportunity to attend a VA examination, with the 
understanding that failure to attend examinations without 
good cause shall result in the denial of his claims for VA 
benefits.  See 38 C.F.R. § 3.655 (2003).

The Board also notes that the regulations for the evaluation 
of skin disabilities were revised effective August 30, 2002 
(67 Fed. Reg. 49590-49599 (July 31, 2002) and corrections 67 
Fed. Reg. 58448-58449 (Sept. 16, 2002)).  Regulations for the 
evaluation of disabilities of the spine were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51454 
(Aug. 27, 2003).  These amended regulations should be 
considered for a higher rating under any applicable 
diagnostic codes.  Where the law or regulations governing a 
claim are changed while the claim is pending, the version 
most favorable to the claimant applies (from the effective 
date of the change), absent congressional intent to the 
contrary.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The RO should notify the veteran and 
his representative of the consequences of 
a failure to report for a scheduled VA 
examination without good cause.

3.  The veteran should be scheduled for 
appropriate examinations for opinions as 
to the current nature and severity of his 
service-connected low back, ankle, 
gastritis, dermatitis, and sinusitis and 
rhinorrhea.  A specific opinion should 
also be provided as to the degree to 
which his service-connected disabilities 
results in occupational impairment.  The 
claims folder must be available to, and 
reviewed by, the examiner(s).  The 
examiner(s) should provide a complete 
rationale for any opinions given and 
reconcile the opinions with the other 
evidence of record.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations, 
including 38 C.F.R. § 3.655.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


